Case 9:18-cv-80176-BB Document 268-16 Entered on FLSD Docket 08/16/2019 Page 1 of 1



DEF_00027291.PDF.msg_1.txt ‐ GPG Output.txt

    1   >gpg ‐‐version
    2   gpg (GnuPG) 2.2.3
    3   libgcrypt 1.8.1
    4   Copyright (C) 2017 Free Software Foundation, Inc.
    5   License GPLv3+: GNU GPL version 3 or later <https://gnu.org/licenses/gpl.html>
    6   This is free software: you are free to change and redistribute it.
    7   There is NO WARRANTY, to the extent permitted by law.
    8
    9   Home: C:/Users/medman/AppData/Roaming/gnupg
   10   Supported algorithms:
   11   Pubkey: RSA, ELG, DSA, ECDH, ECDSA, EDDSA
   12   Cipher: IDEA, 3DES, CAST5, BLOWFISH, AES, AES192, AES256, TWOFISH,
   13           CAMELLIA128, CAMELLIA192, CAMELLIA256
   14   Hash: SHA1, RIPEMD160, SHA256, SHA384, SHA512, SHA224
   15   Compression: Uncompressed, ZIP, ZLIB, BZIP2
   16
   17   >gpg ‐vv ‐‐verify DEF_00027291.PDF.msg_1.txt
   18   gpg: armor: BEGIN PGP SIGNED MESSAGE
   19   gpg: armor header: Hash: SHA1
   20   # off=0 ctb=ff tag=63 hlen=2 plen=11 new‐ctb
   21   :packet 63: length 11 ‐ gpg control packet# off=13 ctb=cb tag=11 hlen=2 plen=0 partial
   21   new‐ctb
   22   gpg: armor: BEGIN PGP SIGNATURE
   23   gpg: armor header: Version: GnuPG v2.0.14 (MingW32)
   24   :literal data packet:
   25           mode t (74), created 0, name="",
   26           raw data: unknown length
   27   gpg: original file name=''
   28   # off=515 ctb=89 tag=2 hlen=3 plen=412
   29   :signature packet: algo 1, keyid 0415E6CBE23FCC2D
   30           version 4, created 1393565858, md5len 0, sigclass 0x01
   31           digest algo 2, begin of digest 78 7b
   32           hashed subpkt 2 len 4 (sig created 2014‐02‐28)
   33           subpkt 16 len 8 (issuer key ID 0415E6CBE23FCC2D)
   34           data: [3071 bits]
   35   gpg: Signature made 02/28/14 00:37:38 Eastern Standard Time
   36   gpg:                using RSA key 0415E6CBE23FCC2D
   37   gpg: using pgp trust model
   38   gpg: key 19A0AA04A2EBA45E: accepted as trusted key
   39   gpg: Good signature from "Dave Kleiman (Bitcoin so we neer have to wotty about
   39   infaltion and easing) <dave@davekleiman.com>" [unknown]
   40   gpg: WARNING: This key is not certified with a trusted signature!
   41   gpg:          There is no indication that the signature belongs to the owner.
   42   Primary key fingerprint: 036A 7C16 5FDF D5F1 FA53 9075 0415 E6CB E23F CC2D
   43   gpg: textmode signature, digest algorithm SHA1, key algorithm rsa3072




                                                                                         Page: 1
